Southern Connecticut Bancorp, Inc. 8-K EXHIBIT 99.1 For More Information, Contact: Joseph J. Greco Chief Executive Officer Stephen V. Ciancarelli Senior Vice President & Chief Financial Officer (203) 782-1100 Southern Connecticut Bancorp, Inc. Reports Third Quarter 2012 Results NEW HAVEN, CONNECTICUT (November 19, 2012) – Southern Connecticut Bancorp, Inc. (NYSE MKT: SSE) (the “Company”), the holding company for The Bank of Southern Connecticut, today announced results of operations for the third quarter of 2012.For the three months ended September 30, 2012, the Company earned $163,000 or $0.06 per share compared to a loss of $(251,000) or $(0.09) per share for the three months ended September 30, 2011.The quarterly results led to the Company earning $64,000 or $.02 per share for the nine months ended September 30, 2012 compared to a loss of $(711,000) or $(0.26) per share for the nine months ended September 30, 2011. Joseph J. Greco, the Company’s Chief Executive Officer, stated that “For the first nine months of 2012, we had profitable operations by recording a lower provision for loan losses when compared to 2011, primarily due to improvement in asset quality and a decrease in net charge-offs, and controlling expenses.During the fourth quarter of 2011, we conducted a comprehensive review of our loan portfolio to identify and adequately provide for problem loans.As a result of this review, we significantly increased our provision for loan losses, which contributed to the net loss recorded for 2011.In late 2011 and early 2012, we employed the services of two independent loan review companies that confirmed our assessment of the loan portfolio.By addressing problem loans last year, we were able to focus on managing costs and returning the Company to profitability in 2012.” As of September 30, 2012 the Company had total Shareholders’ Equity of $11.8 million, reflecting a Tier 1 Leverage Capital Ratio of 9.49%.Net loans decreased to $104.1 million at September 30, 2012 from $111.6 million at December 31, 2011, and cash and cash equivalents, including short term investments, decreased to $10.1 million as of September 30, 2012 from $24.9 million as of December 31, 2011.The improvement in asset quality during 2012 led to total non-accrual loans decreasing by 15% to $4,916,000 at September 30, 2012 from $5,785,000 at December 31, 2011.Total deposits decreased to $109.1 million as of September 30, 2012 from $132.6 million as of December 31, 2011.Chief Financial Officer Stephen V. Ciancarelli commented that “The decreases in net loans and cash and cash equivalents correspond with the decrease in deposit liabilities during the nine months ended September 30, 2012 resulting from our execution of balance sheet management strategies to improve profitability and compliance with regulatory capital directives.” For additional details, please refer to the Company’s Quarterly Report on Form 10-Q, which was filed with the Securities and Exchange Commission on November 14, 2012 and is available on the Securities and Exchange Commission’s website at www.sec.gov. About Southern Connecticut Bancorp, Inc. Southern Connecticut Bancorp, Inc. is a commercial bank holding company dedicated to serving the banking needs of businesses located along the Connecticut shoreline from New Haven to Rhode Island.Southern Connecticut Bancorp owns 100% of The Bank of Southern Connecticut, which is headquartered in New Haven, Connecticut.The Bank of Southern Connecticut is a provider of commercial banking services to a client base of small to mid-sized companies with annual sales typically ranging from $1,000,000 to $30,000,000.The Bank’s services include a wide range of deposit, loan and other basic commercial banking products along with a variety of consumer banking products.The Bank currently operates four branches: two in New Haven, Connecticut, one in Branford, Connecticut and one in North Haven, Connecticut. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts.They often include the words “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Forward-looking statements speak only as of the date they are made and are inherently subject to numerous risks and uncertainties.A number of factors could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements.Given these uncertainties, readers are cautioned not to place any undue reliance on such forward-looking statements.The Company disclaims any intent or obligation to update these forward-looking statements to reflect facts, assumptions, circumstances or events that occur after the date on which such forward-looking statements were made. SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES Highlights September 30, 2012 and December 31, 2011 (unaudited) September 30, December 31, BALANCE SHEET DATA Loans Receivable (net of ALLL) $ $ Cash and Cash Equivalents Investment Securities Deposits: Checking - Non Interest Bearing Checking - Interest Bearing Money Market Savings Time Deposits, less than $100,000 Time Deposits, $100,000 or more Total Deposits Total Assets Total Shareholders' Equity Shares outstanding at end of period Book Value per Share $ $ Tangible Book Value per Share $ $ Tier 1 Leverage Capital Ratio % % ALLL / (ALLL+Gross Loans, net of unearned income) % % Non-Accruing Loans $ $ ALLL / Non-Accruing Loans .45 times .40 times Note:ALLL Allowance for Loan and Lease Losses Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended STATEMENT OF OPERATIONS DATA September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Income Noninterest Expense Net Income (Loss) $ $ ) $ $ ) Net Interest Margin % PER SHARE DATA Basic and Diluted Income (Loss) per Share $ $ ) $ $ ) SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2012 and December 31, 2011 September 30, December 31, ASSETS Cash and due from banks $ $ Short term investments Cash and cash equivalents Interest bearing certificates of deposit Available for sale securities (at fair value) Federal Home Loan Bank stock Loans receivable Loans receivable Allowance for loan losses ) ) Loans receivable, net Accrued interest receivable Premises and equipment Other real estate owned Other assets held for sale Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Repurchase agreements 68 Capital lease obligations Accrued expenses and other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock, no par value; shares authorized: 500,000; none issued — — Common stock, par value $.01; shares authorized: 5,000,000; shares issued and outstanding: 2012 2,772,816; 2011 2,697,902 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss - net unrealized loss on available for sale securities ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Consolidated Financial Statements SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months and Nine Months Ended September 30, 2012 and 2011 Three Months EndedSeptember 30, Nine Months EndedSeptember 30, Interest Income: Interest and fees on loans $ Interest on securities 72 Interest on federal funds sold and short-term and other investments Total interest income Interest Expense: Interest expense on deposits Interest expense on capital lease obligations Interest expense on repurchase agreements and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income: Service charges and fess Loan prepayment fees — — Other noninterest income Total noninterest income Noninterest Expenses: Salaries and benefits Occupancy and equipment Professional services Data processing and other outside services FDIC Insurance Directors fees Insurance (Gain) loss on sale of other real estate owned — ) Other operating expenses Total noninterest expenses Net income (loss) $ $ ) $ $ ) Basic and diluted income (loss) per share $ $ ) $ $ ) See Notes to Consolidated Financial Statements
